CCA 38995, On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE- AIR FORCE COURT OF CRIMINAL APPEALS ERRED IN LIMITING THE CROSS-EXAMINATION OF THE COMPLAINING WITNESS UNDER MILITARY RULE OF EVIDENCE 412 ON AN ISSUE SHOWING THAT APPELLANT’S SUBJECTIVE MISTAKE OF FACT AS TO THE COMPLAINING WITNESS’S AGE WAS OBJECTIVELY REASONABLE.
Briefs will be filed under Rule 25.